Citation Nr: 1504089	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  07-25 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to increases in the "staged" (30 percent from November 21, 2005, and 70 percent from March 16, 2010) ratings assigned for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from August 1970 to February 1972.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  

The case was originally before the Board on appeal from a July 2006 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 30 percent, effective November 21, 2005.  An August 2008 Board decision (by a Veterans Law Judge other than the undersigned) denied the Veteran's appeal of the rating assigned.  The Veteran's December 2008 motion for reconsideration of the Board's decision was denied in June 2009.  He appealed that decision to the Court, resulting in a December 2009 Joint Motion for Remand (JMR) by the parties.  A February 2010 Court Order remanded the matter for compliance with the instructions in the JMR.  In July 2010 the Board remanded the matter for further development.  An interim November 2011 rating decision increased the rating for PTSD to 70 percent, effective March 16, 2010.  As that is less than the maximum schedular rating available for such disability, and the Veteran has not expressed satisfaction with the ratings, the appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran's claims file is now in the jurisdiction of the Albuquerque, New Mexico, RO.  The case has now been reassigned to the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2014, additional (October 2012 through February 2014) VA treatment records were added to the record.  This evidence was not of record at the time of the last AOJ adjudication (by a January 2013 supplemental statement of the case (SSOC)).  In a December 2014 letter, the Veteran declined to waive AOJ initial consideration of the additional evidence; consequently the record must be returned to the AOJ for its initial review and readjudication of the claim.  See 38 C.F.R. § 20.1304 (2014).  The Board is well aware that this claim has been previously remanded by the Court and the Board.  However, the Veteran is entitled to the initial AOJ review and has declined to waive such privilege.  

Accordingly, the case is REMANDED for the following:

The RO should review the record (including the October 2012 to February 2014 VA treatment records), arrange for any further development indicated, and readjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

